Exhibit 10.4
D.R. Horton, Inc.
Performance Unit Award
2008 Performance Unit Plan
[_____] Year Performance Unit Award
Dear                     :
You have been granted a Performance Unit Award as of                          ,
200X by D.R. Horton, Inc. (the “Company”) of                      Bonus Units
under the D.R. Horton 2008 Performance Unit Plan (the “Plan”), subject to the
terms and conditions of the Plan and this Performance Unit Award (referred to
herein as “Award” or “Performance Unit Award”). Bonus Units are defined under
the Plan and such Bonus Units are referred to in this Award as “Performance
Units”. A copy of the Plan is attached to this Award.
This Award is subject to adjustment and other provisions as set forth on
Exhibit A hereto (the “Terms and Conditions”). Depending on the Company’s
achievement of the performance goals specified in the Terms and Conditions
during the period beginning [                     and ending
                    ] (the “Performance Period”), you shall be entitled to a
payment (in the form of cash, equity or a combination of both) equal to the
value of your adjusted number of Performance Units as of the last business day
of the Performance Period determined under the Terms and Conditions, less
deductions for taxes and withholdings required by law, except as otherwise
provided herein.
For purposes of the Plan, (a) this Award is an award of Performance-Based
Compensation Award that may be settled in cash, equity or a combination of both,
and (b) amounts payable hereunder will not bear interest or be entitled to
dividends payable on Common Stock. This Award is given to you as part of your
compensation, but is neither voluntary nor contributory by you. This Award is
subject to the Plan in all respects, and the Compensation Committee will decide
on the interpretation of any provision of this Award if there is any ambiguity
between the Plan and this Award. The provisions of the Plan are also provisions
of this Award, and all terms, provisions and definitions set forth in the Plan
are incorporated in this Award and made a part of this Award for all purposes.
Capitalized terms used but not defined in this Award will have the meanings
assigned to such terms in the Plan.

 

 



--------------------------------------------------------------------------------



 



Exhibit A to Performance Unit Award — Terms and Conditions of Award
1. Award.
(a) The amount that may be paid to you with respect to the Performance Units
shall be based upon the Company’s achievement of the following performance goals
(“Performance Goals”) over the Performance Period as determined by the
Compensation Committee of the Board of Directors of the Company (or any
successor thereto) (the “Committee”): (i) Relative Return on Investment (“ROI”)
(as defined in Section 4), and (ii) Relative Net Sales Gains Percentage (“NSG%”)
(as defined in Section 4), in accordance with the following matrix:

              Relative Return on Investment ("ROI")   Performance Level      
Performance   Compared to Peer Group   Payout   Percentage  
1st Place
  Maximum     200 %
2nd Place
        175 %
3rd Place
        150 %
4th Place
        125 %
5th Place
  Target     100 %
6th Place
        75 %
7th Place
        50 %
8th Place
        25 %
9th Place
  Minimum     0 %
10th Place
        0 %
11th Place
        0 %

              Relative Net Sales Gains Percentage ("NSG%")   Performance Level  
    Performance   Compared to Peer Group   Payout   Percentage  
1st Place
  Maximum     200 %
2nd Place
        175 %
3rd Place
        150 %
4th Place
        125 %
5th Place
  Target     100 %
6th Place
        75 %
7th Place
        50 %
8th Place
        25 %
9th Place
  Minimum     0 %
10th Place
        0 %
11th Place
        0 %

(b) After adjustment for forfeitures as provided in Section 2, the number of
Performance Units granted to you will be adjusted based on Relative ROI and
Relative NSG% (“Performance Percentage”) as provided in this Section. The
adjusted number of Performance Units to which you will be entitled shall be
equal to the number of Performance Units granted hereunder multiplied by the
product of (i) 0.5 and (ii) the sum of the Performance Percentages set forth in
Section 1(a) for the level of achievement of each of the performance goals
therein (such product the “Adjusted Performance Percentage”). Notwithstanding
the foregoing, the maximum number of Performance Units you can earn will be an
aggregate of 200% of the original number granted to you, and the minimum number
of Performance Units that will be awarded is zero. By way of example, assuming
an initial grant of 200,000 Performance Units:

 

1



--------------------------------------------------------------------------------



 



  (1)  
if the Company reached 1st place in Relative ROI and 3rd place in Relative NSG%,
the sum of the Performance Percentages would be 350% (200% plus 150%) and the
adjusted number of your Performance Units would be 350,000 ((350% x 0.5) x
200,000 units).
    (2)  
if Relative ROI reached 3rd place and Relative NSG% reached 5th place, the sum
of the Performance Percentages would be 250% (150% plus 100%) and the adjusted
number of your Performance Units would be 250,000 ((250% x 0.5) x 200,000
units).

(c) (i) Except as provided in Section 2, the adjusted number of Performance
Units, determined as provided in Section 1(b), will be multiplied by the Fair
Market Value of the Company’s Common Stock on the last business day of the
Performance Period (if payable in cash), or using the number of shares of the
Company’s Common Stock (or fully vested Restricted Stock Units for deferred
payments), equal to the adjusted number of Performance Units (if payable in
equity), and may be further adjusted as provided in Sections 1(c)(iii) and
(iv) below. Payment of amounts due under this Award shall be made to you as soon
as practicable but no later than 30 days following certification by the
Committee as set forth below, unless you timely elect a deferred payment in the
manner and within the time frames specified by the Committee and in compliance
with Code Section 409A (the “Payout Date”). In the event of your death prior to
the Payout Date, any amount payable to you under the Award will be paid to your
designated beneficiary or, if none, to your estate. Prior to any payments under
this Award, the Committee shall certify in writing, by resolution or otherwise,
that the performance goals and any other material terms of the Award were in
fact satisfied and the amount to be paid in respect of the Performance Units as
a result of the achievement of the performance goals.
(ii) Any amount paid in respect of this Award may be paid in cash, equity or a
combination of both. If, after the final value of the Award is determined, the
Committee determines to pay a portion of the earned award in equity, the number
of shares to be awarded will be determined by dividing the closing price of the
Company’s common stock on the day of the certification of the Award by the
Committee into the dollar value of that portion of the Award to be paid in
equity, provided that the maximum award cannot exceed the limits established
under the Plan or the Company’s 2006 Stock Incentive Plan (the “2006 Plan”).
(iii) The Committee shall not increase the amount payable to you to an amount
that is higher than the amount payable under the formula described herein. The
Committee may take into account normalization related adjustments to the above
performance metrics and goals and each of the definitions in Section 4 in order
to provide a relevant and consistent comparison to the performance metrics and
goals of the Company’s Peer Group. For example, normalization related
adjustments to take into account unconsolidated joint ventures, extraordinary
items or transactions, asset write-offs, valuation allowances or impairments
among the Peer Group.
(iv) Prior to paying the Award, the Committee reserves the discretion to adjust
downward the Award depending a variety of factors, including (i) the level of
the Company’s consolidated pre-tax income or loss on both an adjusted and
non-adjusted basis, (ii) the compensation earned by the participant in
comparison to the compensation earned by other Company executives and executives
of the Company’s Peer Group, (iii) the participant’s overall compensation,
(iv) the participant’s individual performance, and (v) other factors listed in
the 2008 Plan.

 

2



--------------------------------------------------------------------------------



 



(d) The Company may cancel and revoke this Award and/or replace it with a
revised award at any time if the Company determines, in its good faith judgment,
that this Award was granted in error or that this Award contains an error. In
the event of such determination by the Company, and written notice thereof to
you at your business or home address, all of your rights and all of the
Company’s obligations as to any unvested portion of this Award shall immediately
terminate. If the Company replaces this Award with a revised award, then you
will have all of the benefits conferred under the revised award, effective as of
such time as the revised award goes into effect.
2. Early Termination and Change in Control.
(a) If your employment terminates before the last day of the Performance Period
as a result of your voluntary (resignation) or involuntary termination or
retirement, then you shall forfeit as of the date of your termination of
employment a number of Performance Units determined by multiplying the number of
Performance Units granted to you by a fraction, (x) the numerator of which is
the number of whole months following the date of termination to the end of the
Performance Period and (y) the denominator of which is                     
(      ). The resulting number of Performance Units shall be adjusted upward or
downward by the applicable Adjusted Performance Percentage based on the
Company’s achievement of the Performance Goals as of the end of the Performance
Period, and the value of the adjusted number of Performance Units, using the
Fair Market Value as of the last day of the Performance Period (if payable in
cash), or using the number of shares of the Company’s Common Stock (or fully
vested Restricted Stock Units for deferred payments) equal to the adjusted
number of Performance Units (if payable in equity), shall be payable on the
Payment Date, after being certified by the Committee. If you are terminated for
cause, as determined by the Committee, you shall immediately forfeit all
Performance Units.
(b) If your employment terminates before the last day of the Performance Period
as a result of your death or disability (as determined by the Committee in its
sole discretion), or if you are disabled for more than 3 months during the
Performance Period (whether or not your employment terminates), then you shall
forfeit a number of Performance Units determined by multiplying the number of
Performance Units granted to you by a fraction, (x) the numerator of which is
the number of whole months following the date of death or Disability to the end
of the Performance Period (or, if you returned to employment before the end of
the Performance Period, the number of whole months you were on disability), and
(y) the denominator of which is                      (      ). The resulting
number of Performance Units shall be adjusted upward or downward by the
applicable Adjusted Performance Percentage based on the Company’s achievement of
the Performance Goals as of the end of the Performance Period, and the value of
the adjusted number of Performance Units, using the Fair Market Value as of the
last day of the Performance Period (if payable in cash), or using the number of
shares of the Company’s Common Stock (or fully vested Restricted Stock Units for
deferred payments) equal to the adjusted number of Performance Units (if payable
in equity), shall be payable on the Payment Date, after being certified by the
Committee.

 

3



--------------------------------------------------------------------------------



 



(c) The Committee or its designee shall determine the number of Performance
Units forfeited pursuant to the applicable subparagraph of this Section and the
amount to be paid to you or your beneficiary in accordance with this Section.
Except as provided in Section 2, amounts payable hereunder will be paid on the
Payout Date.
(d) If there is a Change in Control (as defined in the Plan) during the
Performance Period, you shall be deemed to have achieved the level of
performance as determined by the Committee for the Performance Goals for the
Performance Period in accordance with the terms of the Plan, with the deemed
Adjusted Performance Percentage being multiplied by the number of your
Performance Units and the Fair Market Value of the Company’s common stock on the
day immediately prior to the Change in Control, and then prorated for the number
of months in the Performance Period up to the Change in Control over         
months, as more fully set forth in the Plan. Payments of the amount due to you
under this Award shall be made to you as soon as administratively practicable
following the Change in Control, but in no event later than 60 days following
the end of the calendar year in which such Change in Control occurs.
3. Miscellaneous.
(a) You understand and acknowledge that you are one of a limited number of
employees of the Company who have been selected to receive Performance Awards
and that this grant is considered confidential information. You hereby covenant
and agree not to disclose the award to you of this Award to any other person
except (i) your immediate family and legal or financial advisors who agree to
maintain the confidentiality of this Award, (ii) as required in connection with
the administration of this Award and the Plan as it relates to this Award or
under applicable law, or (iii) to the extent the terms of this Award had been
publicly disclosed by the Company.
(b) The Company shall be entitled to make all lawful deductions from any payment
it is required to make to you under this Award in respective applicable federal,
state, local or employment taxes, Social Security and Medicare.
(c) The authority to manage and control the operation and administration of this
Award shall be vested in the Committee, and the Committee shall have all powers
with respect to this Award as it has with respect to the Plan. Any
interpretation of this Award by the Committee and any decision made by it with
respect to this Award shall be final and binding on all persons.
(d) This Award and any deferral elections hereunder shall be construed and
interpreted to comply with or be exempt from Section 409A of the Code. The
Company reserves the right, without your prior consent, to modify or amend this
Award to the extent it reasonably determines is necessary in order to
(i) preserve the intended tax consequences of the Performance Units in light of
Section 409A of the Code and any regulations or other guidance promulgated
thereunder, or (ii) correct, with the consent of the Committee, unintentional
design errors. In addition, the Committee reserves the right, without your prior
consent, to reduce the amount payable under this Award to the extent it deems
necessary taking into account competitive performance and other factors. Such
modifications or amendments may limit or eliminate certain rights otherwise
available to you under the Plan or this Award. Neither the Company nor members
of the Committee shall be liable for any determination or action taken or made
with respect to this Award or the Performance Units granted hereunder.

 

4



--------------------------------------------------------------------------------



 



(e) Neither this Award nor your rights hereunder shall be transferable during
your life other than by will, pursuant to the applicable laws of descent and
distribution or as provided in your beneficiary designation form, unless
otherwise provided in the Plan. None of your rights or privileges in connection
with this Award shall be transferred, assigned, pledged or hypothecated by you
or by any other person in any way, whether by operation of law, or otherwise,
and shall not be subject to execution, attachment, garnishment or similar
process. In the event of any such occurrence, this Award shall automatically be
terminated and shall thereafter be null and void.
(f) Nothing in this Award shall confer upon you any right to continued
employment with the Company or any of its subsidiaries, or to interfere in any
way with the right of the Company to terminate your employment relationship with
the Company or any of its subsidiaries at any time.
(g) If any term or provision of this Award shall at any time or to any extent be
invalid, illegal or unenforceable in any respect as written, you and the Company
intend for any court construing this Award to modify or limit such provision so
as to render it valid and enforceable to the fullest extent allowed by law. Any
such provision that is not susceptible of such reformation shall be ignored so
as not to affect any other term or provision hereof, and the remainder of this
Award, or the application of such term or provision to persons or circumstances
other than those as to which it has held invalid, illegal or unenforceable,
shall not be affected thereby and each term and provision of this Award shall be
valid and enforced to the fullest extent permitted by law.
(h) The Company’s obligation under the Plan and this Award is an unsecured and
unfunded promise to pay benefits that may be earned in the future. The Company
shall have no obligation to set aside, earmark or invest any fund or money with
which to pay its obligations under this Award. You or any successor in interest
shall be and remain a general creditor of the Company in the same manner as any
other creditor having a general claim from matured and unpaid compensation.
(i) This Award shall not entitle the holder to any dividends, rights upon
liquidation, voting rights or other rights of stockholders of the Company.
4. Definitions and Rules of Construction.
(a) Definitions. The following terms have the meanings set forth below:
“Annual Net Sales” for a period of four consecutive quarters means the sum of
quarterly domestic (U.S.) net sales of homes (i.e., gross number of home sales
contracts less cancellations, determined in number of units) during the four
quarters of the Company’s fiscal year (provided that for the fiscal year ending
September 30, 200__, the three consecutive quarters ending September 30, 200__
shall be used).

 

5



--------------------------------------------------------------------------------



 



“Annual Pre-Tax Income” for a period of four consecutive quarters means the sum
of quarterly income (loss) before income taxes during the four quarters of the
Company’s fiscal year (provided that for the fiscal year ending September 30,
200__, the three consecutive quarters ending September 30, 200__ shall be used).
“Annual Return on Investment” or “Annual ROI” for a period of four consecutive
quarters means the Annual Pre-Tax Income for the four quarters of the Company’s
fiscal year divided by the Annual Total Assets for the four quarters of the
Company’s fiscal year (provided that for the fiscal year ending September 30,
200__, the three consecutive quarters ending September 30, 200__ shall be used).
“Annual Total Assets” for a period of four consecutive quarters of the Company’s
fiscal year means the average of the beginning balance of total inventories,
excluding land inventory not owned, as of the end of the quarter immediately
preceding the first quarter and as of the end of each of the four quarters of
the Company’s fiscal year (provided that for the fiscal year ending
September 30, 200__, the balance as of December 31, 200__ shall be the average
of the balances as of the end of each of the three consecutive quarters ended
September 30, 200__).
“Baseline Net Sales” for a period of four consecutive quarters ending
December 31, 200__ns the sum of quarterly domestic (U.S.) net sales of homes
(i.e., gross number of home sales contracts less cancellations in units) during
the four quarters.
“Code” means the Internal Revenue Code of 1986, as amended, and the rulings,
regulations and other guidance thereunder.
“Peer Group” means, in addition to the Company, Beazer Homes USA, Centex
Corporation, Hovnanian Enterprises, KB Home, Lennar Corporation, M.D.C.
Holdings, Pulte Homes, Ryland Group, Standard Pacific and Toll Brothers.
“Performance Period” means the ___year period (___quarters) beginning January 1,
200__ and ending September 30, 200_. In comparing results of the Company with
the performance of the other companies in the Peer Group, there shall be used
the fiscal quarter that corresponds to the same fiscal quarter of the Company,
or if there is not a comparable period, then the fiscal quarter ending most
closely before a fiscal quarter of the Company and, in the case of fiscal year
computations, there shall be used the four fiscal quarters ending at or most
closely preceding the fiscal year of the Company; provided that the performance
metrics will be compared to those of the Company’s Peer Group based on publicly
available information of the Peer Group at September 30, 200__, 200__ and 200__,
as applicable.
“Performance Period Return on Investment” or “Performance Period ROI” means the
sum of (1) the Annual ROI for the three consecutive quarters ending
September 30, 200__, (2) the Annual ROI for the four consecutive quarters ending
September 30, 200__, and (3) the Annual ROI for the four consecutive quarters
ending September 30, 201_.
“Performance Period Net Sales Percentage” or “Performance Period NS%” means the
sum of the (1) the Annual Net Sales for the three consecutive quarters ending
September 30, 200__, (2) the Annual Net Sales for the four consecutive quarters
ending September 30, 200__, and (3) the Annual Net Sales for the four
consecutive quarters ending September 30, 201_ divided by the Baseline Net
Sales.

 

6



--------------------------------------------------------------------------------



 



“Relative Net Sales Gains Percentage” or “Relative NSG%” means the Performance
Period Net Sales Percentage of the Company, compared to the other members of the
Peer Group, as determined in good faith by the Committee.
“Relative Return on Investment” or “Relative ROI” means the Performance Period
ROI of the Company, compared to the other members of the Peer Group, as
determined in good faith by the Committee.
“Retirement” has the meaning set forth in the Plan or in a manner consistent
with the Company’s other incentive plans or such date as the Committee shall
approve.

  (b)  
Rules of Construction. All references to Sections refer to sections in this
Award. The titles to sections of this Award are for convenience of reference
only and, in the case of conflict, the text of this Award, rather than the
titles, shall control.

 

7



--------------------------------------------------------------------------------



 



D.R. HORTON, INC. 2008 PERFORMANCE UNIT PLAN
LONG-TERM PERFORMANCE UNIT AWARD
BENEFICIARY DESIGNATION FORM
Participant’s Name:                                                             
Social Security Number:                                                     
This Beneficiary Designation (this “Beneficiary Designation”) is subject to all
of the terms and conditions of the D.R. Horton, Inc. 2008 Performance Unit Plan
(the “Plan”) and the 3-Year Performance Award — granted to me by D.R. Horton,
Inc. (the “Company”) with an effective date of                          , 2008
(the “Performance Award”).
By signing this Beneficiary Designation, I hereby declare that upon my death the
following individual(s) (my “Beneficiary(ies)”) shall be entitled to receive the
stated percentage of any amount that may be payable with respect to me following
my death under the Performance Award:

                          Full Name of       Social Security /     Designated
Beneficiary   Relationship   Tax ID Number   Percentage
 
                                     
Address:
          Birth Date:       Sex:                          
 
                                             
 
                                             

                          Full Name of       Social Security /     Designated
Beneficiary   Relationship   Tax ID Number   Percentage
 
                                     
Address:
          Birth Date:       Sex:                          
 
                                             
 
                                             
 
                  Total:                              

I understand that if no Beneficiary is designated then, in the event of my
death, the amount payable under the Performance Award will be made to my estate.
If my sole Beneficiary dies, or if any of my other designated Beneficiaries die
prior to the payment of all of the amounts payable under the Performance Award,
then payment of such deceased Beneficiary’s stated percentage will be made to
such deceased Beneficiary’s estate.
I further understand that all prior beneficiary designations for the Performance
Award are hereby revoked and that this Beneficiary Designation may only be
revoked in writing on a form provided by the Company on behalf of the Committee,
signed by me (and witnessed) and received by the Committee. The foregoing
Beneficiary Designation shall remain in effect until such time as I file another
such designation with the Company bearing a more recent date except to the
extent otherwise required by law.

         
 
             
Signature
      Witness
 
       
Date of Signature:
                 

 

8